Van Brunt, P. J.,
(concurring.) The complaint in this action sets out a good cause of action, provided it appears upon the trial that the court has jurisdiction of the person and subject-matter. Objection to jurisdiction may be raised by "demurrer, where it appears upon the face of the complaint that the court has no jurisdiction of the person or subject-matter, but, unless want of jurisdiction appears upon the face of the complaint, the objection must be raised by a motion to set aside the summons, whereon appearance would confer jurisdiction, or, in cases where an appearance would not confer jurisdiction, it may be raised by answer, or at the trial, or upon appeal, or by the court itself. Robinson v. Navigation Co., 112 N. Y. 315,19 N. E. Rep. 625. I therefore concur.